PER CURIAM.
The order denying the defendant’s motion to set aside a default judgment is reversed because the stipulation of counsel for the respective parties agreeing to a mutual restraining order which was filed as part of the record constituted a “paper” within the meaning of Florida Rule of Civil Procedure 1.500(b). Thereafter, it was incumbent upon the movant to give notice for the application of a default. Due to this deficiency, it was not necessary for the movant, in seeking to vacate the default judgment, to establish either excusable neglect or a meritorious defense. See Kiaer v. Friendship, Inc., 376 So.2d 919 (Fla. 3d DCA 1979).
The order denying the motion to set aside the default is reversed.